Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 12-27 are presented for examination.

Information Disclosure Statement
The IDS filed on 6/22/2020 and 5/5/2021 are considered.

Allowable Subject Matter
Claims 12-27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of “transmit the trigger frame based on the backoff procedure, and retransmit the trigger frame according to whether the transmission of the trigger frame is failed, wherein whether the transmission of the trigger frame is failed is determined based on whether at least one physical layer protocol data unit is received in response to the trigger frame from the at least one of terminal, and wherein a size of the contention window is adjusted to retransmit the trigger frame, when the transmission of the trigger frame is failed”.  None of the prior art of the record disclosed to retransmit trigger frame when determined the trigger frame is failed under the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al, US 2018/0192444
Ahn et al, US 2020/0322279

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 31, 2021